UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1750



In Re: ALAN B. HERMAN,

                                                            Debtor.
_________________________


ALAN B. HERMAN,

                                            Plaintiff - Appellant,

          versus


SIDNEY L. SYNA,

                                             Defendant - Appellee.



                            No. 97-1751



In Re: ALAN B. HERMAN,

                                                            Debtor.
_________________________


ALAN B. HERMAN,

                                           Plaintiff   - Appellant,

          versus


MARILYN HERMAN,

                                             Defendant - Appellee.
Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
96-3489-DKC, BK-94-1-3259-PM, AP-94-1889-PM, CA-96-3490-DKC, AP-94-
1890-PM)


Submitted:   June 23, 1998                 Decided:   July 13, 1998


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Charles Masselli, MASSELLI & LANE, P.C., Arlington, Virginia,
for Appellant. Sidney L. Syna, Marilyn Herman, Appellees Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In appeal No. 97-1750, Appellant appeals from the district

court’s order affirming the bankruptcy court’s determination that

sixty percent of the debts owed to his former spouse’s attorney

were nondischargeable debts in his bankruptcy case. In appeal

No. 97-1751, Appellant appeals from the district court’s order af-

firming the bankruptcy court’s determination that sixty percent of

the debts owed to his former spouse were nondischargeable in bank-

ruptcy. We have reviewed the records and the district court’s opin-

ions affirming the decisions of the bankruptcy court and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Herman v. Syna, Nos. CA-96-3489-DKC, BK-94-1-3259-

PM, AP-94-1889-PM (D. Md. May 5, 1997); Herman v. Herman, Nos. CA-

96-3490-DKC, BK-94-1-3259-PM, AP-94-1890-PM (D. Md. May 5, 1997).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                3